323 F. Supp. 2d 1375 (2004)
In re NIGERIA CHARTER FLIGHTS CONTRACT LITIGATION
No. 1613.
Judicial Panel on Multidistrict Litigation.
June 21, 2004.
*1376 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., and KATHRYN H. VRATIL, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists of eight actions: five actions in the Eastern District of New York and one action each in the Northern District of Georgia, the Northern District of Illinois and the Southern District of New York. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by defendant World Airways, Inc. (World) to centralize these actions in the Eastern District of New York for coordinated or consolidated pretrial proceedings. Plaintiffs in three Eastern New York actions neither support nor oppose centralization; if the Panel deems centralization appropriate, these plaintiffs support selection of the Eastern New York court as transferee district. The Illinois and Georgia plaintiffs oppose centralization; if the Panel deems centralization appropriate, they suggest selection of the Northern District of Illinois as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization in the Eastern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions arising out of the failure of Ritetime Aviation and Travel Services, Inc., and/or World to provide air transportation for plaintiff ticket holders in 2004 between the United States and Nigeria. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of New York is an appropriate transferee district for this litigation. We note that i) five of the eight actions in this litigation are pending there; and ii) pretrial proceedings are already underway in these actions.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions on the attached Schedule A and pending outside the Eastern District of New York are transferred to that district and, with the consent of that court, assigned to the Honorable Raymond J. Dearie for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1613  In re Nigeria Charter Flights Contract Litigation
Northern District of Georgia

Oluropo Ayeni, et al. v. Ritetime Aviation & Travel Services, Inc., et al., C.A. No. 1:04-631

*1377 Northern District of Illinois


Ayodeji Adeusi, et al. v. World Airways, Inc., et al., C.A. No. 1:04-508
Eastern District of New York

Dr. Obiora Anyoku, et al. v. World Airways, Inc., et al., C.A. No. 1:04-304

Ijeoma Mba, et al. v. World Airways, Inc., et al., C.A. No. 1:04-473

Anthonia James v. World Airways, Inc., et al., C.A. No. 1:04-514

Edmund Orok Edem v. World Airways, Inc., et al., C.A. No. 1:04-605

Mabel Inim, et al. v. World Airways, Inc., et al., C.A. No. 1:04-791
Southern District of New York

Godson Ezejiofor v. World Airways, Inc., et al., C.A. No. 1:04-1439